Citation Nr: 0843671	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  07-01 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hypertension to include 
as secondary to the service-connected disability of type II 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The veteran had active service from November 1968 to August 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDING OF FACT

The competent evidence fails to demonstrate hypertension that 
is related to active service or that is directly caused or 
aggravated by his service-connected disability of type II 
diabetes mellitus.


CONCLUSION OF LAW

Hypertension was not incurred or aggravated during the 
veteran's active duty service, service incurrence may not be 
presumed, nor is it proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008); see also 73 Fed. Reg. 23, 353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letters dated in September 2005 and March 2006 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, 
these letters advised the veteran what information and 
evidence was needed to substantiate the claim decided herein.  
The letters also requested that he provide enough information 
for the RO to request records from any sources of information 
and evidence identified by the veteran, as well as what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The March 2006 letter provided this notice to the 
veteran.  

The Board observes that the September 2005 letter was sent to 
the veteran prior to the February 2006 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  VCAA notice in accordance with 
Dingess, however, was sent after the initial adjudication of 
the veteran's claim.  Nevertheless, the Board finds this 
error nonprejudicial to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
notice provided in the March 2006 letter fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) (2008), 38 C.F.R. § 
3.159(b) (2008), and Dingess, supra, and after the notice was 
provided the case was readjudicated and a December 2006 
statement of the case was provided to the veteran.  See 
Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 
(2006) (a (supplemental) statement of the case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the veteran's service treatment records, VA treatment 
records, and VA examination reports are associated with the 
claims folder. 

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. 
§ 3.159(c)(4)(i) (2008); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  After a review of the record, the Board 
finds that an examination is not necessary.  While there is 
evidence of a current diagnosis, there is no evidence of an 
in-service event, injury, or disease that can be associated 
with the claimed disability, as such, the Board finds that 
the veteran has not satisfied all elements of McLendon.  
Therefore, VA is not required to provide the veteran with a 
VA examination to address direct service connection for 
hypertension.  However, the Board notes that the veteran was 
afforded an October 2006 compensation and pension (C&P) 
examination with regard to his diabetes mellitus that 
addressed the issue of hypertension as secondary to diabetes 
mellitus.  

Additionally, VA has a duty to obtain Social Security 
Administration (SSA) records when they may be relevant to a 
claim.  Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).  The record reflects that the veteran is in receipt 
of social security disability benefits.  The Board notes that 
the SSA records were obtained and have been included in the 
claims folder.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.
Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  As a general matter, service connection 
for a disability on the basis of the merits of such a claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).

Where a veteran served 90 days or more during a period of war 
and hypertension becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to 
or the result of a service-connected disease or injury or 
that a service-connected disease or injury has chronically 
worsened the disability for which service connection is 
sought.  38 C.F.R. § 3.310(a) (2008); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).

The record reflects that the veteran does not have the 
requisite medical expertise to diagnose the claimed disorder 
or render a competent medical opinion regarding its cause.  
Thus, competent medical evidence showing that the claimed 
disorder is related to service is required.

The veteran claims that his hypertension should receive 
secondary service connection to his type II diabetes 
mellitus.  Having been granted service connection for type II 
diabetes mellitus, it is necessary to determine whether the 
veteran's hypertension is proximately due to or the result of 
the service-connected type II diabetes mellitus, or whether 
type II diabetes mellitus chronically worsened the 
hypertension.  In addition, if secondary service connection 
is denied, the Board must also determine if the veteran is 
entitled to direct service connection for hypertension.

With regard to the issue of secondary service connection, the 
Board notes that while this appeal was pending, VA amended 38 
C.F.R. § 3.310, the regulation concerning secondary service 
connection.  The intent of the amendment is to conform the 
regulation to Allen v. Brown, 7 Vet. App. 439 (1995), the 
Court decision that clarified the circumstances under which a 
veteran may be compensated for an increase in the severity of 
an otherwise nonservice-connected condition caused by 
aggravation from a service-connected condition.  See 71 Fed. 
Reg. 52,744 (September 7, 2006).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury," 
and the text amended to include a new paragraph:

Aggravation of nonservice-connected 
disabilities.  Any increase in severity 
of a nonservice-connected disease or 
injury that is proximately due to or the 
result of a service-connected disease or 
injury, and not due to the natural 
progress of the nonservice-connected 
disease, will be service connected.  
However, VA will not concede that a 
nonservice-connected disease or injury 
was aggravated by a service-connected 
disease or injury unless the baseline 
level of severity of the nonservice-
connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of 
severity of the nonservice-connected 
disease or injury.  The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level.

Prior to this amendment, secondary service connection was 
warranted for a disability when the evidence demonstrates 
that the disability for which the claim is made is 
proximately due to or the result of a service-connected 
disease or injury or that a service-connected disease or 
injury has chronically worsened the disability for which 
service connection is sought.  38 C.F.R. § 3.310(a) (2006); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The Board 
finds that the old version of 38 C.F.R. § 3.310 is applicable 
to the veteran's claim in this instance because the veteran's 
original claim of entitlement to secondary service connection 
for hypertension was received in August 2005.  

The Board observes that the record contains evidence that 
contradicts the veteran's claim that his hypertension is 
secondary to his type II diabetes mellitus.  The veteran was 
afforded a compensation and pension (C&P) examination dated 
October 2006 which provided a negative nexus opinion 
regarding the likelihood of the veteran's hypertension being 
caused or aggravated by his service connected type II 
diabetes mellitus.  The examiner in the October 2006 
examination report states the veteran is currently diagnosed 
with hypertension and that hypertension is a condition that 
is potentially related to diabetes.  However, the examiner 
further states that the veteran's hypertension is not a 
complication of his diabetes and the veteran's hypertension 
is not worsened or increased by the veteran's diabetes.  The 
examiner further states that the veteran's hypertension is 
not related to his diabetes because both were diagnosed at 
about the same time.  Therefore, given the VA examiners 
statement that it is unlikely that the veteran's hypertension 
is related to his type II diabetes mellitus, the Board 
concludes that secondary service connection is unwarranted.

The Board finds, in reviewing the record, that there is no 
competent medical evidence that shows that the veteran's 
hypertension is caused by or aggravated by the veteran's 
service-connected type II diabetes mellitus and indeed there 
is evidence that the hypertension is not at all related to 
the type II diabetes mellitus.  Therefore the preponderance 
of the evidence is against the veteran's claim.

Having determined that there can be no secondary service 
connection, the Board will determine whether there can be 
direct service connection for the veteran's hypertension.

The Board notes that while the C&P examination dated October 
2006 dealt primarily with veteran's claim for an increased 
rating regarding his service connected claim of type II 
diabetes mellitus, the veteran's hypertension, as it relates 
to his diabetes mellitus, is also addressed in the 
examination.  The examiner noted in the October 2006 
examination that the veteran was originally diagnosed with 
hypertension in 1991 and is currently being treated for 
hypertension.  However, the Board observes that private 
medical records dated July 1988 indicate that the veteran had 
previously suffered from hypertension.  Therefore, the Board 
acknowledges that there is evidence that the veteran's 
hypertension had an earlier on-set than the examiner noted in 
the October 2006 C&P examination.  There are, in addition to 
the C&P examination, treatment records that address the 
veteran's hypertension:  VA treatment records dated May 2006 
assess the veteran with hypertension; and private treatment 
records dated September 2002 note that the veteran exhibited 
signs of pulmonary hypertension.  Upon consideration of all 
of the treatment reports of record, the Board concludes that 
the veteran has a current diagnosis of hypertension.  

After a careful review of the record, the Board concludes 
that the competent evidence of record, however, does not 
demonstrate that the veteran's hypertension is related to his 
military service because the veteran's service treatment 
records do not indicate that the veteran suffered from 
hypertension while on active duty.  The veteran's separation 
examination does not show that the veteran suffered from 
hypertension and lists the veteran's vascular system as 
normal.  Therefore the preponderance of the evidence 
indicates that the veteran did not suffer from hypertension 
while on active duty.  

With no evidence of in-service treatment for hypertension, 
the Board finds that there is no relation between the 
veteran's current diagnosis of hypertension and his active 
military service.  In addition, the Board notes, as stated 
above, that the October 2006 C&P examiner reports that the 
veteran's hypertension is likely the result of the veteran's 
obesity rather than the veteran's diabetes which was 
diagnosed at the same time as the hypertension.  Upon 
consideration of the lack of evidence of hypertension in 
service and the examiner's lack of a positive nexus between 
any current diagnosis and military service, the Board finds 
that the veteran's hypertension is not related to his 
military service.  Further, there is no evidence of 
hypertension within one year of discharge from service.  
Therefore, presumptive service connection for hypertension is 
not warranted.

In addition to a lack of competent evidence providing any 
link between the veteran's hypertension and his military 
service, the Board notes that there is no indication in the 
post-service medical records that the veteran sought 
treatment for hypertension until 1988, eighteen years after 
discharge from service.  The lapse in time between military 
service and a diagnosis of hypertension also weighs against 
the veteran's claim.  The Board may, and will, consider in 
its assessment of service connection, the passage of a 
lengthy period of time wherein the veteran has not complained 
of the malady at issue.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 
284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).  

Under the above circumstances, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
of service connection for hypertension.  In this regard, the 
medical evidence shows a current diagnosis of hypertension; 
however, there is no evidence of an in-service diagnosis and 
no evidence that the current diagnosis can be linked to 
active duty service.  The Board concludes that the weight of 
the probative evidence, consisting of the lapse in time 
between service and post service complaints and the October 
2006 C&P examiner's opinion, is against any nexus between the 
current diagnosis of hypertension and active service.  The 
Board has considered the benefit of the doubt rule; however, 
as a preponderance of the evidence is against this claim such 
rule does not apply and the claim must be denied.  38 
U.S.C.A. §5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Entitlement to service connection for hypertension is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


